       Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 1 of 8 PageID #:1




                    IN THE UNITED STATES DISTRICT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHRISTOPHER KYES,                          )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )        Cause No.: __________________
                                           )
VIRGINIE ACHIM, M.D.                       )
                                           )
                      Defendant.           )

                                     COMPLAINT

       Plaintiff,    Christopher   Kyes,       by   and   through   counsel,   Stephen   M.

Brandenburg of CAMELI & HOAG, P.C., for his Complaint against Defendant,

Virginie Achim, M.D., pleading hypothetically and in the alternative, states as

follows:

                                   INTRODUCTION

       1.     Christopher Kyes hereby files this complaint for the recovery of

damages as a result of negligent medical care he received from Virginie Achim,

M.D.

                                       PARTIES

       2.     Plaintiff Christopher Kyes is an individual and a veteran of the

United States Army. He resides at 102 N. Garfield Ave., Valparaiso, Indiana

46383 and is a citizen of the State of Indiana
      Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 2 of 8 PageID #:2




       3.     That at all times pertinent hereto, defendant Virginie Achim, M.D.

was a physician duly licensed within the State of Illinois and a board-certified

otolaryngologist.

       4.     Virginie Achim, M.D. currently a resides in Spokane, Washington

and is a citizen of the State of Washington.

                         JURISDICTION AND VENUE

       5.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the cause of

action alleged in the Complaint occurred in the City of Chicago, County of Cook and

State of Illinois.

       6.     This Court has jurisdiction over the subject matter in the Complaint

against Dr. Virginie Achim pursuant to 28 U.S.C. § 1332(a)(1), as there is complete

diversity of citizenship between the Plaintiff and the Defendant, who are citizens of

different states, and the amount in controversy exceeds $75,000, exclusive of

interests and costs.

                             UNDERLYING FACTS

       7.     On November 8, 2019, Kyle Kyes presented to Dr. Alex Labby at the

Jesse Brown VA Medical Center with progressive right sided neck and throat pain

and a right oropharyngeal mass concerning for malignancy.

       8.     On that same date, a biopsy of the ulcerative right tonsil mass was

taken during a laryngoscopy. Dr. Labby ordered pathology to be tested for P16,

concerning for squamous cell carcinoma.



                                         2
     Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 3 of 8 PageID #:3




      9.    On November 12, 2019, the right tonsil biopsy specimens were

reviewed by Jesse Brown VA Medical Center pathologist Dr. Marlene Gallegos.

      10.   Dr. Gallegos’ initial diagnosis based upon a microscopic review was

poorly differentiated carcinoma. Immunohistochemical stains were requested by

Dr. Gallegos to further characterize the carcinoma.

      11.   On November 19, 2019, Dr. Gallegos’ issued a supplemental

pathology report further clarifying her diagnosis as follows:

      Revised Diagnosis based on immunohistochemical stains:

      - Poorly differentiated squamous cell carcinoma, see comment.

      Comment: The carcinoma is positive for the P63 immunohistochemical stain,
      consistent with a poorly differentiated squamous cell carcinoma.

      The P16 immunohistochemical stain is negative. The control stains
      appropriately.

      /es/ Marlene GALLEGOS

      12.   On November 21, 2019, the case was discussed at tumor board. Mr.

Kyes was referred to Dr. Virginie Achim at the University of Illinois Medical

Center for surgical evaluation.

      13.   On November 22, 2019, Mr. Kyes was seen and evaluated by Dr.

Virginie Achim at the University of Illinois Medical Center.

      14.   Dr. Achim had access to Mr. Kyes’ medical records and imaging from

the Jesse Brown VA Medical Center.

      15.   Based upon her review of Mr. Kyes’ records and more specifically the

results from November 8, 2019, biopsy, Dr. Virginie Achim recommended that

Mr. Kyes go forward with an extensive surgical procedure.

                                         3
     Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 4 of 8 PageID #:4




      16.      Dr. Virginie Achim failed to discuss with Mr. Kyes the possibility

that the diagnosis of poorly differentiated squamous cell carcinoma could be

incorrect and that such a surgery could be unnecessary.

      17.      Dr. Virginie Achim relied on the report from Jesse Brown VA

Medical Center pathologist Dr. Marlene Gallegos in recommending surgery for

Mr. Kyes.

      18.      Dr. Virginie Achim did not order a pathological review of the slides

from the November 8, 2019, biopsy and/or second biopsy prior to going forward

with the surgery on Mr. Kyes.

      19.      On December 3, 2019, Dr. Virginie Achim based upon the presumed

diagnosis of “p16 negative squamous cell carcinoma of the right tonsil” performed

the following surgery on Christopher Kyes:

            a. DaVinci assisted robotic right radical tonsillectomy;

            b. DaVinci assisted robotic right partial glossectomy (base of tongue);

            c. Right level II-IV neck dissection;

            d. Selective artery ligation – right neck; and

            e. DHT placement.

      20.      On December 12, 2019, Dr. Frederick G. Behm at the University of

Illinois Medical Center issued a pathology report regarding his analysis of the

December 3, 2019, surgical specimens providing a diagnosis of “Diffuse large B -

cell lymphoma.”




                                            4
     Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 5 of 8 PageID #:5




      21.   On December 20, 2019, Dr. Virginie Achim revealed to Mr. Kyes the

change in diagnosis of his cancer from “squamous cell carcinoma” to “Diffuse large

B-cell lymphoma.” Dr. Achim further indicated that the treatment for lymphoma

is generally systemic therapy rather than surgery. Dr. Achim referred Mr. Kyes

back to a hematologist at the Jesse Brown VA Medical Center for treatment of

the lymphoma.

      22.   On information and belief, Dr. Gallegos requested a review of the

original biopsy specimen and slides by the Defense Health Agency – Joint

Pathology Center, 606 Stephen Sitter Avenue, Silver Spring, Maryland 20910.

      23.   On December 23, 2019, the Dr. Robert D. Foss, DDS, MS, a head and

neck pathologist at the Joint Pathology Center, issued a report indicating that

the biopsy specimen showed “CD5 positive diffuse large B-cell lymphoma,

germinal center type.”

      24.   On January 6, 2020, upon review of the report from the Joint

Pathology Center, Dr. Gallegos withdrew her prior diagnosis of “Poorly

differentiated squamous cell carcinoma” and issued a revised diagnosis of “CD5

positive diffuse large B-cell lymphoma, germinal center type.”

      25.   On information and belief, Dr. Achim requested a review of the

original biopsy slides by the University of Illinois Medical Center.

      26.   On January 30, 2020, Dr. Frederick Behm of University of Illinois

Medical Center issued a report regarding his review of the slides from the

original November 8, 2019, biopsy specimen. Dr. Behm noted as follows:



                                         5
     Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 6 of 8 PageID #:6




      The three received slides for review include 1 H&E, one
      immunohistochemical (IHC) stain for P16 and another slide with an IHC
      stain for P63. My impression of these slides is that they show an
      infiltrating submucosal neoplasm that cannot be definitively classified
      without additional studies.

      I would include in my differential diagnosis prior to the performance of
      additional studies: 1) Large cell lymphoma and 2) Undifferentiated
      carcinoma.

      27.      Based upon the revised diagnosis of lymphoma confirmed by

multiple pathologists, the radical tonsillectomy and tongue resection completed

by Dr. Virginie Achim on December 3, 2019, was unnecessary and improper.

                                    COUNT I
                       (Negligence –Virginie Achim, M.D.)

      28.      Plaintiff restates and reincorporates into Count I the allegations

contained in Paragraphs Nos. 1 through 27 as if they were fully stated herein.

      29.      In providing care to Christopher Kyes, defendant Dr. Virginie Achim,

M.D., was guilty of one or more of the following acts and/or omissions:

            a. Completed an unnecessary radical surgical procedure on Christopher

               Kyes;

            b. Failed to order a review of the pathology slides and/or specimens from

               the November 8, 2019 biopsy;

            c. Failed to order and/or recommend a second biopsy before completing

               the radical surgical procedure;

            d. Failed to advise Mr. Kyes that the recommended surgery was

               potentially unnecessary and that additional testing could be performed

               to confirm the diagnosis;


                                            6
     Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 7 of 8 PageID #:7




            e. Failed to utilize reasonable and adequate otolaryngological procedures

               in the treatment of Christopher Kyes;

            f. Improperly relied solely upon the paper pathology report from Jesse

               Brown VA Medical Center;

            g. Improperly recommended a radical surgical procedure for Christopher

               Kyes without conducting sufficient due diligence on the presumed

               cancer diagnosis; and/or

            h. Was otherwise careless and negligent.

      30.       On December 3, 2019, the date of the unnecessary surgery, and

thereafter, Christopher Kyes was injured.

      31.       The aforesaid injuries were a direct and proximate result of one or

more of the aforesaid acts and/or omissions of Dr. Virginie Achim, M.D.

      32.       That as a direct and proximate result of the aforesaid injuries,

Christopher Kyes has been caused to incur legal obligations for medical, hospital,

nursing, therapeutic and related services; lost and will lose profits and earnings

which he otherwise would have made and acquired; has been caused to experience

and will experience physical pain and mental suffering; has been caused and will

continue to experience emotional distress; has been caused to suffer disability and a

loss of a normal life; has been caused to suffer disfigurement; has lost and will lose

an enjoyment of life; has suffered a loss of life expectancy; and has suffered other

injuries of a personal and pecuniary nature; all of which injuries are permanent.




                                           7
        Case: 1:21-cv-04726 Document #: 1 Filed: 09/03/21 Page 8 of 8 PageID #:8




        33.     That the Affidavit of Plaintiff's counsel pursuant to 735 ILCS § 6/2-

622 and the corresponding consultant’s report is attached hereto and marked as

Exhibit A.

        WHEREFORE the Plaintiff, Christopher Kyes, prays for judgment against

the Defendant, Virginie Achim, M.D., in such an amount that shall exceed $75,000

and as shall be just and proper compensation for the injuries sustained, plus costs,

pre-judgment interest, and post-judgment interest.

                                   JURY DEMAND

        Plaintiff, Christopher Kyes, demands trial by jury as to all claims triable as

such.

Date: September 3, 2021           Respectfully submitted,

                                  CAMELI & HOAG, P.C.

                                  By: /s/ Stephen M. Brandenburg

Stephen M. Brandenburg
CAMELI & HOAG, PC
Attorneys for Plaintiff
105 W. Adams St., Suite 1430
Chicago, Illinois 60603
Phone: (312) 726-7588
Email:        sbrandenburg@camelihoaglaw.com




                                           8
